Case 19-33545-sgj11 Doc 63 Filed 01/15/20           Entered 01/15/20 09:21:53       Page 1 of 3



Hudson M. Jobe
Timothy A. York
Quilling, Selander, Lownds,
Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, TX 75201
(214) 871-2100 – Telephone
(214) 871-2111 – Facsimile

Proposed Attorneys for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                          §
                                                §
HOACTZIN PARTNERS, L.P.                         §
                                                §    CASE NO. 19-33545-sgj-11
                                                §    (Chapter 11)
DEBTOR                                          §

                       AGREED MOTION TO CONTINUE HEARING
                        SET FOR JANUARY 16, 2020 AT 9:30 A.M.

         Hoactzin Partners, L.P. (the “Debtor”) files this Agreed Motion to Continue (the “Agreed

Motion”) the hearing scheduled for January 16, 2020 at 9:30 A.M. (the “Hearing”) in the above

referenced bankruptcy case on (a) the Debtor’s Emergency for Interim and Final Order

Authorizing Borrowing Secured by Junior Liens on Property of the Estate Pursuant to Section

364(c)(3) of the Bankruptcy Code and Setting a Final Hearing (Doc. No. 5) (“DIP Financing

Motion”); (b) the Debtor’s Application of the Debtor for an Order Authorizing the Retention of a

Chief Restructuring Officer and Designating Hughree Brooks as Chief Restructuring Officer (Doc.

No. 6) (the “Application to Appoint CRO”); and (c) the US Trustee’s Motion to Dismiss or

Convert Case (Doc Nos. 47, and 48) (“Motion to Dismiss or Convert”) as follows:

                                        BACKGROUND

         1.     On October 26, 2019 (the “Petition Date”) Hoactzin filed with the United States

bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”)

                                                1
Case 19-33545-sgj11 Doc 63 Filed 01/15/20              Entered 01/15/20 09:21:53       Page 2 of 3



a voluntary petition for relief under Chapter 11 of title 11 of the United States Code (“Bankruptcy

Code”) commencing this bankruptcy case (the “Bankruptcy Case”).

       2.      No trustee or examiner has been appointed, and no official committee of creditors

or equity interest holders has been established.

       3.      The Debtor filed the DIP Financing Motion and Application to Appoint CRO on

October 28, 2019 and interim orders was entered on October 30, 2019 granting such motions on

an interim basis. Objections to the entry of final orders on such motions have been filed by

Republic Helicopter, Inc., Fieldwood Energy LLC, and Omimex Petroleum, Inc. (collectively, the

“Opposing Parties”).

       4.      On November 27, 2019, the United States Trustee filed the Motion to Dismiss or

Convert Case. Republic Helicopter, Inc. filed a Joinder to the United States Trustee’s Motion. On

December 12, 2019, the Court entered an Agreed Order Conditioning the United States Trustee’s

Motion to Dismiss or Convert (Doc. No. 58), ordering the Debtor to provide proof of payment for

certain bond premiums to the United States Trustee by January 13, 2020 and setting the Hearing.

The Order further provides that if the Debtor meets the January 13 deadline, the United States

Trustee will withdraw the Motion to Dismiss or Convert Case, but the Joinder to such motion filed

by Republic Helicopter, Inc. will proceed.

       5.      The Debtor met its January 13 deadline such that the United States Trustee’s motion

is effectively withdrawn. In addition, the Debtor and the Opposing Parties have an agreement to

continue the Hearing in light of an unexpected medical issue that has arisen for Debtor’s counsel

and to allow further time for a possible agreed resolution to the remaining matters.




                                                   2
Case 19-33545-sgj11 Doc 63 Filed 01/15/20               Entered 01/15/20 09:21:53       Page 3 of 3



                                        REQUESTED RELIEF

        6.         Accordingly, the Debtor files this Agreed Motion and requests the Court to continue

the Hearing to February 10, 2020 at 2:30 p.m. or other time after such date in accordance with the

Court’s calendar.

        WHEREFORE, the Debtor requests the Court grant this Agreed Motion, continue the

Hearing as requested above, and grant the Debtor such other and further relief to which it may be

justly entitled.

                                                 Respectfully submitted,

                                                 QUILLING, SELANDER, LOWNDS, WINSLETT
                                                 & MOSER, P.C.
                                                 2001 Bryan Street, Suite 1800
                                                 Dallas, Texas 75201
                                                 (214) 871-2100 (Telephone)
                                                 (214) 871-2111 (Facsimile)

                                                 By: /s/ Timothy A. York
                                                    Hudson M. Jobe
                                                    State Bar No. 24041189
                                                    Timothy A. York
                                                    State Bar No. 24035719

                                                 PROPOSED ATTORNEYS FOR DEBTOR

                                 CERTIFICATE OF CONFERENCE

        I hereby certify that I conferred with the Opposing Parties and counsel for the US Trustee’s
office via email regarding the continuance requested above and that it is agreed.

                                                    /s/ Timothy A. York

                                    CERTIFICATE OF SERVICE

        I hereby certify that on January 15, 2020, a true and correct copy of the foregoing
instrument was served by electronic transmission via the Court’s CM/ECF system upon all parties
registered to receive electronic notice in this bankruptcy case, and by regular U.S. first class mail,
postage prepaid, on the parties listed on the attached mailing matrix not receiving electronic
transmission.

                                                         /s/ Timothy A. York


                                                    3
